Allowable Subject Matter
The prior art of record in particular, Chen et al. US 2011/0194613 A1 in view of Kenji US 2011/0026600 A1 and Coban et al. US 2013/0107952 A1 does not disclose, with respect to claim 1, (c) decoding, in a case when the first syntax element indicates tiles are enabled for the video frame, a second syntax element indicating whether bit-stream location information of at least one tile of the plurality of tiles is transmitted in a slice header of the slice; (d) decoding, in a case when the second syntax element indicates bit-stream location of at least one tile of the plurality of tiles is transmitted in the slice header, a third syntax element from the slice header, the third syntax element indicating a bit-depth for a bit-stream location value, whereby the bit-depth represents the number of bits necessary to identify a largest bit-stream location value of at least one tile of the plurality of tiles; (e) decoding, in a case when the second syntax element indicates bit-stream location of at least one tile of the plurality of tiles is transmitted in the slice header, and based on the bit-depth for a bit-stream location value, a fourth syntax element from the slice header, the fourth syntax element indicating a bit-stream location of a tile of the plurality of tiles as claimed.  
Rather, Chen et al. discloses the block-based video coding method involves outputting video data encoded by a video encoder to include an encoded large macro-block unit that corresponds to a block of video data having a size greater than 16 by 16 pixels. A large macro-block flag is enabled to set large macro-block data to a previous quantization parameter value for the large macro-block. The large macro-block flag is disabled to encode data for partitions of the large macro-block unit at a layer below a layer corresponding to the large macro-block unit.
Similarly, Kenji discloses a setting unit for assigning a control block i.e. control unit, of a filter process that is locally performed with respect to an image e.g. moving or still image, to an initial position of the image that is determined based on a predetermined reference point. A movement unit moves the control block, which is assigned to the initial position of the image by the setting unit, up to a position in which a result of the filter process is improved. An adaptive filter processing unit (113) performs the filter process for the control block moved by the movement unit.
Further Coban et al. teaches the method involves coding a first syntax element for a first picture (164), where a first value for the first syntax element indicating in-picture prediction is allowed across slices for slicing of the first picture. A first coding unit of a first slice is coded based on information of a second coding unit of a second slice. A second syntax element indicating in-picture prediction is allowed across slices coded in response to the first syntax element that indicates in-picture prediction allowed across slices (168), where the second syntax element is part of a slice header. 

The same reasoning applies to claims 4, 7, 10, 13, & 16 mutatis mutandis.  Accordingly, claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485